Citation Nr: 0837271	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2001, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, LA.  

In June 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In January 2004, the Board denied service connection for 
residuals of a back injury.

On appeal of the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), VA and the veteran, 
represented by counsel, filed a joint motion to vacate and to 
remand the Board's decision on grounds that the Board: (1) 
failed to address the application of VAOPGCPREC 3-2003 and 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) in the 
context of the presumption of soundness; and (2) did not rely 
on independent medical evidence for its determination as to 
whether the veteran's complaints of pain during service 
represented a temporary flare-up or a permanent worsening of 
the veteran's condition.

In an order in August 2004, the Court granted the parties' 
motion, vacated the Board's decision, and remanded the matter 
to the Board for compliance with the joint motion.  In 
compliance with the Court's order, in April 2005 the Board 
remanded the claim for further procedural and evidentiary 
development and in June 2008 sought an independent opinion 
from the Veterans Health Administration (VHA).  As the 
requested development has been completed, no further action 
to ensure compliance with the Court's order and the Board's 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

To the extent that the VHA opinion of June 2008 with an 
addendum in August 2008 raises the claim of service chronic 
pain disorder to the pre-existing whiplash injury and 
service, the matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

Clear and unmistakable evidence establishes that a back 
injury pre-existed active duty and clear and unmistakable 
evidence establishes that the pre-existing back injury did 
not increase in disability beyond natural progression. 


CONCLUSION OF LAW

A back injury both pre-existed and was not aggravated by 
active duty, rebutting the presumption of soundness.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.304(b) (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in May 2005.  The veteran was notified of the type of 
evidence necessary to substantiate the claim of service 
connection, namely, evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; evidence of a 
relationship between the current disability and the injury, 
disease, or event in service; or evidence of aggravation of a 
pre-existing condition.  The veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the 
effective date of the claim and the degree of disability 
assignable).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in June 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

To the extent that VCAA notice failed to provide notice of 
the provisions for the effective date of the claim and for 
the degree of disability assignable, as the claim of service 
connection for residuals of a back injury is denied, no 
effective date or disability rating can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA has obtained service treatment 
records and VA records, and afforded the veteran a VA 
examination and obtained medical opinion from the Veterans 
Health Administration. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).




A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111.  The presumption of soundness is rebuttal 
by clear and unmistakable evidence that the disability pre-
existed service and was not aggravated by service.  38 C.F.R. 
§ 3.304(b), VAOPGCPREC 3-2003 (July 16, 2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

Factual Background

On copy of a police report, dated June 20, 1968, shows that 
the veteran was the driver of a vehicle that was stopped at a 
red light when the vehicle was hit from the rear.  This 
occurred on the day before the veteran was to report for 
induction.

On entrance examination into service, no back pathology was 
noted.  During service, the veteran was seen in August 1968 
for complaints of pain in the thoracic area at T-2 to T-4 at 
which time he reported having sustained a whiplash injury 
prior to service.  The X-ray was negative.  The remainder of 
the service treatment records, including the separation 
examination from service, are also negative for any further 
complaint or finding of a back injury or of an intercurrent 
back injury.

After service, in statements in December 2000, in May and in 
June 2002, a private chiropractor reported treating the 
veteran in 1982 for neck and shoulder pains and in 1984 and 
1985 for lower back problems.  Also in 2002 he saw the 
veteran for evaluation of pain in the thoracic spine.  

In a letter, dated in May 2002 and in an addendum in June 
2002, the private chiropractor stated that X-ray findings of 
osteophytic spurs at C-3 and C-4 and at T-8 and T-9, 
suggested traumatic injury to the spine with a whiplash-type 
injury to the cervical spine and previous injury to the 
thoracic spine.  He concluded that the current spinal 
problems could have been caused by the injuries incurred in 
an auto accident in June 1968 and that the injuries were 
probably aggravated by service.  

In June 2003, the veteran testified that he injured his back 
in a car accident on June 20, 1968, and that during service 
he had a lot of back pain and that other than the intensity 
of basic training he did not know of anything that might have 
made his condition worse.  He stated the pain never stopped 
and that he first sought treatment after service in 1982.

In separate statements received in June 2003, the veteran's 
two daughters indicated that since their early childhood the 
veteran had back pain. In another statement, the veteran's 
aunt stated the veteran's car was totaled as the result of 
the accident and that she had told him to go to the hospital 
to get checked out, but he did not because he could not miss 
leaving for Fort Polk.

In letters, dated in October 2004 and in February 2005, other 
private physicians stated that the veteran has degenerative 
joint disease and sprain of the cervical and thoracic spine 
and that his basic training during service could have 
aggravated his pre-existing back injury.  

In an opinion in April 2007, after examining the veteran in 
July 2006, a VA physician expressed the opinion that it was 
less likely as not that the veteran's pre-service back injury 
was aggravated by service because he was treated only once 
during service for his back problems.  

In June 2008, the Board requested a medical opinion from the 
Veterans Health Administration on the medical question 
involved in the claim in order to decide the appeal.  The 
Board asked the question of whether it was at least as likely 
as not the pre-service whiplash-type injury was aggravated by 
service, considering the record prior to service, during 
service, and after service? 

The Board asked the health care professional to discuss 
whether the complaint of pain in the thoracic segment of the 
spine, T2-T4, and a negative X-ray, documented in service in 
August 1968, and in the context of neck and shoulder pains, 
first documented after service in 1982, and degenerative 
changes in the cervical and thoracic segments of the spine by 
X-ray in 2002, represented either: 

a). An increase due to the natural progress of the 
preexisting whiplash-type injury; 

b). A temporary flare-up of symptoms of whiplash-type 
injury; or, 

c). A permanent worsening of the pre-service whiplash-
type injury. 

In a report, dated in June 2008 with an addendum, dated in 
August 2008, the Chief of Neurosurgery at a VA Medical Center 
expressed the opinion that the permanent increase in the pre-
existing whiplash type injury was due to the natural 
progression of the pre-existing injury.  The physician 
explained that the initial injury was a ligamatous strain 
that heals in a few months, which could have been prolonged 
by vigorous action of basic training and that the 
degenerative changes were due to natural progression. 

Analysis

As a back injury was not noted on entrance examination, the 
veteran is presumed to have been in sound condition upon 
entry to service.  38 U.S.C.A. § 1111.  The standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that the veteran's 
disability both pre-existed service and was not aggravated by 
service.  38 C.F.R. § 3.304(b).

A police report discloses that the veteran was in a motor 
vehicle accident the day before he entered service, and 
during service the veteran stated that he had sustained a 
whiplash injury two months early, implicitly relating the 
injury to pre-service event.  

On the basis of the police report, the veteran's statement 
during service that he sustained a whiplash injury before 
service, and the opinion of a private chiropractor that the 
veteran's current spinal problems could have been caused by 
the injuries incurred in an auto accident in June 1968, as 
well as the veteran's testimony that he injured his back in a 
car accident the day before he entered service, clearly and 
unmistakably establish that a back injury pre-existed service 
that began in June 1986.  38 U.S.C.A. § 1111; 
38 C.F.R. §3.304(b); see Doran v. Brown, 6 Vet. App. 283, 286 
(1994) (holding that the presumption of soundness was 
rebutted by clear and unmistakable evidence consisting of 
appellant's own admission during clinical evaluations of his 
preservice psychiatric problems).

The remaining question is whether the pre-existing back 
injury was aggravated by service.  The burden is on VA to 
rebut by clear and unmistakable evidence that the pre-
existing injury was not aggravated by service, which may be 
established by evidence that any increase in disability was 
due to the natural progress of the pre-existing condition. 

On the question of medical causation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  As a lay person, the 
veteran is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  For this 
reason, the Board rejects the veteran's statements and 
testimony that the current back problems were aggravated by 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

On the question of medical causation, there is competent 
medical evidence in favor of the claim, consisting of the 
opinions of health care professionals, dated in June 2002, in 
October 2004, and in February 2005.  The health care 
professionals each expressed the opinion that the injury 
incurred in an auto accident in June 1968 could have been 
aggravated by service.  

The Board rejects the favorable opinions because an opinion 
expressed in the term of "could" or "can," the equivalent 
of "may," also implies that it "could not" or "can not" 
be possible and it is too speculative to establish 
aggravation of the pre-existing back injury during service.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (The term 
"may" also implies that it "may not" and it is too 
speculative to establish a nexus.); Obert v. Brown, 5 Vet. 
App. 30 (1993) (the Board in expressing doubt as to the 
sufficiency of a medical opinion is required to further 
develop the case and seek further medical evidence that would 
either support or repudiate evidence from other physicians.).

In June 2008, the Board requested a medical opinion on the 
question of whether it was at least as likely as not the pre-
service whiplash-type injury was aggravated by service, 
considering the record prior to service, during service, and 
after service? 

In formulating the opinion, the health care professional was 
ask to determine whether the complaint of pain in the 
thoracic segment of the spine, T2-T4, and a negative X-ray, 
documented in service in August 1968, and in the context of 
neck and shoulder pains, first documented after service in 
1982, and degenerative changes in the cervical and thoracic 
segments of the spine by X-ray in 2002, represented either: 

a). An increase due to the natural progress of the 
preexisting whiplash-type injury; 

b). A temporary flare-up of symptoms of whiplash-type 
injury; or, 

        c). A permanent worsening of the pre-service whiplash-
type injury.

The VA physician, the Chief of Neurosurgery at a VA Medical 
Center, expressed the opinion that the permanent increase in 
the pre-existing whiplash-type injury was due to the natural 
progression of the pre-existing injury.  

The physician explained that the initial injury was a 
ligamatous strain that heals in a few months, which could 
have been prolonged by vigorous action of basic training and 
that the degenerative changes were due to natural 
progression.  

There is also another opinion by a VA physician that it was 
less likely as not that the veteran's pre-service back injury 
was aggravated by service because he was treated only once 
during service for his back problems, but the opinion did not 
address natural progression. 

As greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether 
or not, and the extent to which, the record was reviewed, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and as the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion, Sklar v. Brown, 5 
Vet. App. 140 (1993), the Board finds that the opinion of the 
VA physician, the Chief of Neurosurgery at a VA Medical 
Center, repudiates the speculative opinions of the other 
health care providers, and the VA medical opinion is clear 
and unmistakable evidence that the permanent increase in the 
pre-existing whiplash-type injury was due to the natural 
progression of the pre-existing injury, combined with clear 
and unmistakable evidence of the pre-existing back injury, 
rebuts the presumption of soundness, and the veteran is not 
entitled to service connection for residuals of a back 
injury.  38 U.S.C.A. §§ 1110, 1111; Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).


ORDER

Service connection for residuals of a back injury is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


